United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30182
                        Conference Calendar


MILDRED J. DENNIS,

                                    Plaintiff-Appellant,

versus

STATE OF LOUISIANA,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 02-CV-1117
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mildred Dennis filed a civil rights complaint pursuant to

the Section 706(f) Civil Rights Act of 1964 against the State of

Louisiana seeking money damages for racism and invasion of

privacy.   The district court dismissed Dennis’s complaint as

barred by the Eleventh Amendment.

     Dennis has not challenged in this court the district court’s

reasons for dismissing her complaint.   Accordingly, it is as if

Dennis had not appealed the judgment.   See Brinkmann v. Dallas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30182
                               -2-

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

The judgment of the district court is AFFIRMED.